Citation Nr: 0113185	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Eligibility for non-service connected disability pension 
benefits based on income.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to September 
1965 and from December 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's spouse is employed and earns approximately 
$2,000.00 per month.  

3.  The veteran's countable income, even when adjusted for 
unreimbursed medical expenses, exceeds the applicable maximum 
annual pension rate of $11,773.00.  


CONCLUSION OF LAW

The veteran's countable annual income is excessive for 
purposes of basic eligibility for non-service connected 
disability pension benefits.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1503, 1521 (West 1991); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.274 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
the March 2000 letter and the May 2000 statement of the case, 
the RO properly notified the veteran of the requirements for 
non-service connected disability pension eligibility.  In 
addition, as discussed below, resolution of the veteran's 
claim is predicated on legal principles rather than evidence.  
As such, the Board finds no basis for additional development 
of evidence.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

On the income and net worth statement submitted with the 
March 2000 claim for non-service connected pension, the 
veteran indicated that his wife was employed and earned 
$2,000.00 per month.  He had no other income.  On the claim 
form, the veteran reported that he had paid no medical 
expenses.

By letter dated in March 2000, the RO informed the veteran 
that non-service connected disability pension benefits were 
denied.  It explained that the veteran's yearly income of 
$24,000.00 exceeded the limit of $11,773.00 for a veteran 
with a spouse.  

In his April 2000 notice of disagreement, the veteran related 
that he spent about $200.00 a month on medications.  He also 
had outstanding medical bills that he could not pay.  He did 
not have money to go to the doctor or to get health 
insurance.  In the September 2000 substantive appeal, the 
veteran stated that he had applied for and been denied Social 
Security benefits three times.      

The veteran was afforded a videoconference hearing with the 
undersigned in November 2000.  During the hearing, he stated 
that he spent $130.00 a month on medications.  He owed 
approximately $1,000.00 in medical bills.  He had been denied 
Social Security benefits, but he intended to appeal those 
decisions.  The veteran explained that his wife still worked, 
but that her income varied depending on the number of hours 
she worked.  Finally, he related that he had recently filed 
bankruptcy because they were unable to pay their bills.  

Following the hearing, the veteran submitted a copy of his 
bankruptcy payment plan summary.  The summary indicated that 
he had a net monthly income of $2,236.62 and monthly expenses 
in the amount of $1,826.00.  The remainder was allocated for 
payment of his debts as provided in the plan.  The veteran's 
handwritten notes on the plan again indicated that he paid 
roughly $200.00 per month in medications.  He added that a 
doctor visit cost $100.00.   

Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) 
(2000).  However, pension is not payable to a veteran with a 
spouse whose combined annual income exceeds statutory and 
regulatory limitations.  38 U.S.C.A. §§ 1521(a), 1522(a); 
38 C.F.R. 
§§ 3.3(b)(3), 3.274(a).  See 38 C.F.R. § 3.23(a) (discussing 
the maximum annual rate for improved pension).  

In determining annual income for purposes of establishing 
eligibility for non-service connected pension, all payments 
of any kind or form or from any source shall be included as 
countable income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.252(c), 3.271(a).  

Exclusions from countable income include unreimbursed medical 
expenses paid within the 12-month annualization period.  
38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Unreimbursed 
medical expenses will be excluded from the veteran's 
countable income when 1) they were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; 2) they were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and 3) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid. Id.   

At the time of the March 2000 rating decision, the maximum 
annual pension rate for a veteran with one dependent was 
$11,773.00.  See 38 U.S.C.A. § 1521(c), note 1 and 38 C.F.R. 
§ 3.23(a)(1) (amendments to annual pension rates are 
published in the Federal Register).  The veteran's countable 
income was $24,000.00.  Therefore, the veteran must have more 
than $12,227.00 in excludable income to qualify for pension 
benefits.   

There is no suggestion that the veteran seeks or is entitled 
to exclusions other than unreimbursed medical expenses.  
Because he has not submitted a report of actual unreimbursed 
medical expenses, actual unreimbursed medical expenses cannot 
be used to lower the veteran's countable income.  However, 
the Board may estimate unreimbursed medical expenses based 
only on a clear and reasonable expectation or a history of 
continuing expenses.  38 C.F.R. § 3.72(g).  The veteran has 
reported that he spends $130.00 or $200.00 per month (or 
$1,560.00 or $2,400.00 per year, respectively) on medications 
since his stroke in October 1998.  There is no indication 
that the veteran has been reimbursed for any of these 
expenses.  The veteran also apparently has about $1,000.00 in 
unpaid medical bills.  

Five percent of the maximum annual pension rate is $589.00 
(or $11,773 x .05).  Using the greater amount reported by the 
veteran, the total amount of unreimbursed medical expenses 
for medications that may be excluded from countable income is 
$1,811.00 (or $2,400.00 less $589.00).  Thus, excluding that 
amount, the veteran's countable income is $22,819.00 (or 
$24,000.00 less $1,811.00).  Excluding an additional 
$1,000.00 owed in medical bills, his countable income is 
$21,819.00.  Both figures clearly exceed the maximum annual 
pension rate for a veteran with one dependent of $11,773.00.  
Therefore, pension is not payable.  38 U.S.C.A. §§ 1503, 
1521, 1522(a); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274(a).    

Although the Board is sympathetic to the veteran's claim and 
his particular circumstances, action by the Board and VA is 
bound by the applicable law and regulations as written.  
38 U.S.C.A. § 7104(c).  The threshold requirement for pension 
benefits is receipt of an annual income less than the maximum 
annual pension rates determined by law.  According to the 
available information, the veteran has not satisfied this 
basic requirement.  The veteran's claim must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  The Board invites the veteran 
to submit additional information as to current or future 
income and unreimbursed medical expense information for 
purposes of establishing basic eligibility for non-service 
connected disability pension benefits.     

 
ORDER

Eligibility for non-service connected disability pension 
benefits based on income is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

